          Case 3:19-cv-00513-BAJ-RLB         Document 26      09/12/19 Page 1 of 1



                       IN THE UNITED STATES DISTRICT COURT
                           MIDDLE DISTRICT OF LOUISIANA

CHEMBULK TRADING II, LLC,                   §
                                            §
                      Plaintiff,            §       CASE NO. 3:19-CV-513-BAJ-RLB
                                            §
           v.                               §       IN ADMIRALTY
                                            §
M/T CHEM RANGER                             §
her engines, freights, apparel,             §
appurtenances, tackle, etc., in rem,        §
and LANTERN MARITIME, CO.,                  §
in personam,                                §
                                            §
                      Defendants.           §

                          NOTICE OF VOLUNTARY DISMISAL

          PLEASE TAKE NOTICE that the above-entitled action is hereby voluntarily dismissed

 without prejudice by Plaintiff, CHEMBULK TRADING II, LLC against Defendants M/T CHEM

 RANGER her engines, freights, apparel, appurtenances, tackle, etc. and Lantern Maritime, Co.

 pursuant to Rule 41(a)(1)(A)(i) of the Federal Rules of Civil Procedure. Defendants have not

 answered or filed a motion for summary judgment in this action. No costs to be assessed to any

 party.

Dated: September 12, 2019
       New Orleans, Louisiana                       Respectfully Submitted,

                                                    /s/ Daphne P. McNutt_________
                                                    Daphne P. McNutt (#20292)
                                                    Barry & Co., LLC
                                                    612 Gravier Street
                                                    New Orleans, LA 70130
                                                    dmcnutt@barrylawco.com
                                                    Telephone: (504) 525-5553
                                                    Facsimile: (504) 505-1909

                                                    Attorneys for Chembulk
                                                    Trading II, LLC



                                                1
